        Case 3:20-cv-01325-HZ        Document 13   Filed 12/28/20   Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



DAVID OTHELLO PARKER JR.,                                    No. 3:20-cv-01325-HZ
through DAVINA MARIE PARKER
as personal representative of                                OPINION & ORDER
the estate of DAVID PARKER, JR.,


                     Plaintiff,

      v.

ST. JUDE OPERATING COMPANY, LLC
dba HEALTHCARE AT FOSTER CREEK,
and BENICIA SENIOR LIVING, LLC

                     Defendants.


Caroline Janzen
Paul Robert Armstrong Janzen
Janzen Legal Services, LLC
15875 Boone's Ferry Rd
Ste Unit 2409
Lake Oswego, OR 97035

      Attorneys for Plaintiff




1 – OPINION & ORDER
          Case 3:20-cv-01325-HZ          Document 13       Filed 12/28/20     Page 2 of 13




Jay W. Beattie
Kelly A. Giampa
Melissa J. Bushnick
Michael J. Estok
Lindsay Hart LLP
1300 SW Fifth Avenue
Suite 3400
Portland, OR 97201

         Attorneys for Defendant

HERNÁNDEZ, District Judge:

         Plaintiff, Davina Marie Parker, personal representative of the estate of David Parker, Jr.,

has moved to remand her state law claims for wrongful death sounding in negligence and elder

abuse to state court. Defendants, St. Jude operating company, LLC dba Healthcare at Foster

Creek and Benicia Senior Living, LLC have moved to dismiss Plaintiff’s complaint for failure to

state a claim. Based on the following, the Court grants Plaintiff’s Motion to Remand and denies

Defendants’ Motion to Dismiss as moot.

                                          BACKGROUND

         While a resident at Foster Creek nursing home, David Othello Parker, Jr. contracted

COVID-19 and died. Notice of Removal Ex. A (Compl.) at 17, ECF 1.1 After Mr. Parker’s death,

Davina Marie Parker, his surviving daughter, filed this action for negligence, negligence per se,

and elder abuse on his behalf against Defendants. Compl. at 1. Plaintiff alleges Defendants’

negligent failure to protect against the transmission of COVID-19 caused Mr. Parker’s suffering

and death. Id. at 5. Specifically, Plaintiff alleges:

         Defendants failed to adopt or follow specific infection control guidelines, proper
         isolation and safety protocols, and failed to provide sufficient personal protective
         equipment (“PPE”). In addition, Defendants failed to maintain adequate staffing
         levels and failed to train staff appropriately per recommended guidelines. These



1
    The Complaint can be found at Exhibit A to the Notice of Removal pages 16–29.


2 – OPINION & ORDER
         Case 3:20-cv-01325-HZ          Document 13       Filed 12/28/20     Page 3 of 13




       and other failures by Defendants caused physical and mental injury and death to
       Mr. Parker and others.

Id. The Complaint also incorporates by reference the findings of an Oregon Department of

Human Services investigation into Foster Creek nursing home’s practices related to the spread of

COVID-19 in its facility. Id. at 6–8.

       Plaintiff originally filed this action in Oregon state court. Id. Defendants timely removed

this suit to federal court, asserting federal question jurisdiction under 28 U.S.C. § 1331. Notice of

Removal 1. After removal, Defendants filed a Motion to Dismiss for Failure to State a Claim,

and Plaintiff filed a Motion to Remand the action to state court.

                                          STANDARDS

       Generally, “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a); Matheson v. Progressive Specialty Ins. Co., 319 F.3d

1089, 1090 (9th Cir. 2003) (“Any civil action may be removed to federal district court so long as

original jurisdiction would lie in the court to which the case is removed.”). “The removal statute

is strictly construed, and any doubt about the right of removal requires resolution in favor of

remand.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992). “The presumption against

removal means that ‘the defendant always has the burden of establishing that removal is

proper.’” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (quoting

Gaus, 980 F.2d at 566).

       A notice of removal must be filed within thirty days after the defendant receives, through

service or otherwise, a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based. 28 U.S.C. § 1446(b)(1). When removal is under § 1441(a), all



3 – OPINION & ORDER
            Case 3:20-cv-01325-HZ      Document 13       Filed 12/28/20     Page 4 of 13




defendants who have been properly joined and served must join in or consent to the removal. 28

U.S.C. § 1446(b)(2)(A).

        “A motion to remand is the proper procedure for challenging removal.” Moore-Thomas,

553 F.3d at 1244. Remand is governed by 28 U.S.C. § 1447(c) which provides, in pertinent part,

that “[a] motion to remand the case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days after the filing of the notice of removal under section

1446(a).”

                                          DISCUSSION

        Plaintiff argues the Court should grant her motion to remand because there is no federal

question on the face of the complaint. Defendants argue removal is proper because Plaintiff’s

state law claims “are completely preempted by the Public Readiness and Emergency

Preparedness Act, 42 U.S.C. §§ 247d-6d, 247d-6e, and thus arise under federal law.” Notice of

Removal at 3. They argue complete preemption applies because the Public Readiness and

Emergency Preparedness Act (the PREP) provides the exclusive remedy for claims arising out of

“the administration or use of covered countermeasures” during a pandemic. Notice of Removal

at 4, 12.

        Plaintiff contends that the PREP Act does not apply to her claims because she does not

affirmatively allege misuse of covered countermeasures, but rather a failure to act and failure to

use personal protective equipment (PPE). She also argues that the complete preemption

exception to the well-pleaded complaint rule does not apply to the PREP Act.

        Because Plaintiff’s claims are not completely preempted and it is unclear from the face of

the complaint whether Plaintiff alleges misuse of covered countermeasures, the Court remands

this case to state court.




4 – OPINION & ORDER
         Case 3:20-cv-01325-HZ         Document 13        Filed 12/28/20     Page 5 of 13




       “Removal based on federal-question jurisdiction is reviewed under the longstanding well-

pleaded complaint rule.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018). The

“well-pleaded complaint rule,’ provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff's properly pleaded complaint.” California ex rel.

Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2003) (quoting Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987)). The federal issue “must be disclosed upon the face of the complaint,

unaided by the answer or by the petition for removal.” Id. (quoting Gully v. First Nat. Bank, 299

U.S. 109, 113 (1936) (noting that the federal controversy cannot be “merely a possible or

conjectural one”)). “Thus the rule enables the plaintiff, as ‘master of the complaint,’ to ‘choose

to have the cause heard in state court’ ‘by eschewing claims based on federal law.’” Id. (quoting

Caterpillar, 482 U.S. at 399).

       Complete preemption is an exception to the well-pleaded complaint rule. “[T]he complete

preemption doctrine, provides that ‘Congress may so completely preempt a particular area that

any civil complaint raising this select group of claims is necessarily federal in character.’”

Moore-Thomas, 553 F.3d at 1243–44 (citing Toumajian v. Frailey, 135 F.3d 648, 653 (9th Cir.

1998) (quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63–64 (1987)). Once completely

preempted, “the state-law claim is simply ‘recharacterized’ as the federal claim that Congress

made exclusive.” Hansen, 902 F.3d at 1058 (quoting Vaden v. Discover Bank, 556 U.S. 49, 61

(2009)). “[W]hen a federal statute wholly displaces the state-law cause of action through

complete preemption,” the state claim can be removed. Beneficial Nat'l Bank v. Anderson, 539

U.S. 1, 8 (2003).

       Complete preemption is “rare.” Hansen, 902 F.3d at 1057. The Supreme Court has found

complete preemption applicable to only three federal statutes. See City of Oakland v. BP PLC,




5 – OPINION & ORDER
         Case 3:20-cv-01325-HZ         Document 13       Filed 12/28/20     Page 6 of 13




969 F.3d 895, 905 (9th Cir. 2020) (noting that complete preemption applies only to § 301 of the

Labor Management Relations Act, 29 U.S.C. § 185, § 502(a) of the Employee Retirement

Income Security Act of 1974, and §§ 85 and 86 of the National Bank Act). Noting the limited

nature of the doctrine, the Ninth Circuit has held that “complete preemption for purposes of

federal jurisdiction under § 1331 exists when Congress: (1) intended to displace a state-law cause

of action, and (2) provided a substitute cause of action.” City of Oakland, 969 F.3d at 906 (citing

Hansen, 902 F.3d at 1057).

       Before complete preemption can apply to a plaintiff’s state law claims, the “the claims at

issue must fall within the scope of the relevant federal statute.” Jackson v. Big Blue Healthcare,

Inc., No. 2:20-CV-2259-HLT-JPO, 2020 WL 4815099, at *3–4 (D. Kan. Aug. 19, 2020) (citing

Beneficial Nat. Bank, 539 U.S. at 9 n.5). As the removing party in this case, it is Defendants’

burden to establish federal jurisdiction. Thus, for Defendants to prevail on their complete

preemption argument and establish federal question jurisdiction, they must first show that the

PREP Act applies to Plaintiff’s claims.

I.     Application of the PREP Act

       The Parties disagree on whether Plaintiff’s claims fall within the scope of the PREP Act.

To determine whether a statute applies, the court looks to its “plain and unambiguous meaning.”

Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). “If the statutory language is unambiguous

and the statutory scheme is coherent and consistent,” judicial inquiry must cease. In re Ferrell,

539 F.3d 1186, 1190 n.10 (9th Cir.2008) (quoting Robinson, 519 U.S. at 340). “The plainness or

ambiguity of statutory language is determined by reference to the language itself, the specific

context in which that language is used, and the broader context of the statute as a whole.”

Robinson, 519 U.S. at 341.




6 – OPINION & ORDER
         Case 3:20-cv-01325-HZ         Document 13        Filed 12/28/20     Page 7 of 13




       Passed in 2005, the PREP Act authorizes the Secretary of the Department of Health and

Human Services to issue a declaration determining that “a disease or other health condition or

other threat to health constitutes a public health emergency.” 42 U.S.C. § 247d-6d(b). Once in

effect, the PREP Act provides immunity from liability for “all claims for loss caused by, arising

out of, relating to, or resulting from the administration to or the use by an individual of a covered

countermeasure.” 42 U.S.C. § 247d-6d(a)(1). If immunity applies, the injured person or their

survivors may seek compensation from the Countermeasures Injury Compensation Program—a

regulatory program that provides reimbursement for some losses associated with the use of

covered countermeasures. 42 U.S.C. § 247d-6e.

       The only exception to the Act’s immunity is when the injury occurs through willful

misconduct. In these instances, the PREP Act provides procedural rules that constrain the injured

person’s claim. 42 U.S.C. § 247d-6d(d). For example, they must file in the U.S. District Court

for the District of Columbia and the burden of proof is clear and convincing evidence. Id.; 42

U.S.C. § 247d-6d(c).

       On March 10, 2020, the Secretary declared the COVID-19 pandemic a public health

emergency under the PREP Act. Declaration Under the Public Readiness and Emergency

Preparedness Act for Medical Countermeasures Against COVID-19, 85 Fed. Reg. 15198-01

(Mar. 10, 2020).

       Plaintiff argues the PREP Act does not apply to her claims because she alleges a failure

to use PPE rather than a causal connection between the use of PPE and Mr. Parker’s death. Mot.

to Remand 9. She also argues that Defendants cannot meet their burden to show that the PPE in

use at the relevant time qualified as covered countermeasures under the Act. Defendants argue

that a causal relationship exists because the “key allegation underlying each of these claims is




7 – OPINION & ORDER
         Case 3:20-cv-01325-HZ         Document 13       Filed 12/28/20     Page 8 of 13




that Defendants misused personal protective equipment (“PPE”)” that qualified as covered

countermeasures.” Notice of Removal at 4; Defs’ Resp. 7–8.2

       A.      Covered Countermeasures

       Under the PREP Act and relevant COVID-19 declarations there are four categories of

covered countermeasures: (1) a qualified “pandemic or epidemic product,” (2) a “security

countermeasure,” (3) a drug, biological product, or device that the U.S. Food and Drug

Administration (FDA) has authorized for emergency use, and (4) a “respiratory protective

device” that is approved by the National Institute for Occupational Safety and Health (NIOSH).

42 U.S.C. § 247d-6d(i)(1).

       The first category of covered countermeasures includes any drug, biological product, or

device approved by the FDA and developed “to diagnose, mitigate, prevent, treat, or cure a

pandemic or epidemic” or used “to limit the harm such pandemic or epidemic might otherwise

cause.” 42 U.S.C. § 247d-6d(i)(7). The second category of covered countermeasures refers to

any drug, biological product, or device used “to diagnose, mitigate, prevent, or treat harm from

any biological, chemical, radiological, or nuclear agent” identified by the Secretary of Homeland

Security as a material threat to national security. 42 U.S.C. § 247d-6d(i)(9). The third category of

covered countermeasures includes drugs, biological products, and devices that the FDA has

authorized for use outside its ordinary regulatory processes via an Emergency Use Authorization.

42 U.S.C. § 247d-6d(i)(1). The fourth category of covered countermeasures was added when

Congress amended the PREP Act via Section 6005 of the Families First Coronavirus Response



2
 The parties also argue over whether Defendants are “Covered Persons” under the Act. Pl.’s
Mot. to Remand at 10; Defs’ Opposition to Pl.’s Mot. to Remand at 15. Because the Court
assumes the PREP Act applies to some of Plaintiff’s claims for the purposes of the complete
preemption analysis, the Court declines to reach these arguments.


8 – OPINION & ORDER
           Case 3:20-cv-01325-HZ          Document 13       Filed 12/28/20      Page 9 of 13




Act (FFCRA) and Section 3103 of the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act). FFCRA, PL 116-127, 134 Stat 178 (Mar. 18, 2020); CARES Act, PL 116-136,

134 Stat 281 (Mar. 27, 2020). This category applies to respiratory protective devices, including

N95 respirators. To be covered by the PREP Act, the respiratory protective device must be: (1)

approved by NIOSH under 42 C.F.R. Part 84; and (2) determined by the Secretary to be a

priority for use during a public health emergency. 42 U.S.C. § 247d-6d(i)(1)(D).

          B.     Causal Relationship

          The PREP Act does not define “administration” and “use” of covered countermeasures.

However, the initial COVID-19 Declaration clarified that the Act applies to claims that have a

causal relationship to the administration and use of a covered countermeasure. The Declaration

states:

          Administration of a Covered Countermeasure means physical provision of the
          countermeasures to recipients, or activities and decisions directly relating to
          public and private delivery, distribution, and dispensing of the countermeasures to
          recipients; management and operation of countermeasure programs; or
          management and operation of locations for purpose of distributing and dispensing
          countermeasures.

          The definition of “administration” extends only to physical provision of a
          countermeasure to a recipient, such as vaccination or handing drugs to patients,
          and to activities related to management and operation of programs and locations
          for providing countermeasures to recipients, such as decisions and actions
          involving security and queuing, but only insofar as those activities directly relate
          to the countermeasure activities.

Declaration Under the Public Readiness and Emergency Preparedness Act for Medical

Countermeasures Against COVID-19, 85 Fed. Reg. 15198-01, Section IX.

          Under these definitions, if the plaintiff’s harm has a causal relationship to the

administration or use of a covered countermeasure the PREP Act provides immunity to all

covered persons.




9 – OPINION & ORDER
        Case 3:20-cv-01325-HZ          Document 13        Filed 12/28/20     Page 10 of 13




       For the purposes of the complete preemption analysis, it appears Plaintiff alleges a causal

connection between the harm suffered and what could qualify as covered countermeasures.

While most of her allegations relate to the failure to act and/or failure to use PPE, Plaintiff

incorporates by reference a state report that includes findings that staff at Foster Creek may have

misused PPE. Compl. ⁋ 19–20. This is enough to suggest that Plaintiff’s claims were meant to be

based at least in part on allegations related to the misuse of PPE.

       There is some debate between the parties concerning what types of PPE were in use at the

time of Mr. Parker’s infection and death, and whether the specific protective equipment can be

classified as a covered countermeasure under the Act. The Court is unable to make this

determination based on the briefing before it. Whether the PPE in use qualified as covered

countermeasures would require a list of the specific equipment used during the relevant period.

For example, whether the facemasks used by Foster Creek employees qualify as covered

countermeasures likely depends on if staff were using N95 masks or other types of masks, such

as surgical masks. This is because even though the CARES Act amended the PREP Act to

include N95 masks as covered countermeasures, it appears surgical masks, for example, may not

have been covered at the time of Mr. Parker’s COVID-19 infection.3

       What PPE was in use at Foster Creek and the extent of the allegations related to misuse

will be determined during discovery and at trial. For the purposes of the complete preemption

analysis, the Court assumes that any PPE used or misused by Foster Creek staff would qualify as




3
  U.S. Food and Drug Administration, Surgical Masks Emergency Use Authorization Letter of
Approval (Aug. 5, 2020) (issuing an emergency use authorization as to surgical masks and
therefore likely qualifying surgical masks as covered countermeasures).

10 – OPINION & ORDER
        Case 3:20-cv-01325-HZ         Document 13       Filed 12/28/20      Page 11 of 13




a covered countermeasure and that the PREP Act therefore may provide Defendants immunity

on some of Plaintiff’s claims.4

II.    Complete Preemption Analysis

       Assuming the relevance of the PREP Act to this case, the next question the Court must

address is whether complete preemption applies to the PREP Act and justifies removal. Notably,

this is not one of the three statutes that the Supreme Court has identified as meeting the

necessary criteria for complete preemption. City of Oakland, 969 F.3d at 905. The PREP Act

also does not meet the Ninth Circuit’s two-pronged complete preemption test. Id.

        The doctrine of complete preemption is meant to be very limited: this is not the “rare”

statute where complete preemption applies. Hansen, 902 F.3d at 1057. First, the PREP Act does

not fully supplant state law negligence claims related to COVID-19. As courts around the

country continue to find, the PREP Act does not prevent plaintiffs from bringing state law

negligence claims based on an alleged failure to use covered countermeasures.5 A court has also




4 The Court does not hold that Defendants are entitled to PREP Act immunity on any of
Plaintiff’s claims. The state court will make that determination on remand.
5
  See Estate of Maglioli v. Andover Subacute Rehab. Ctr. I, No. CV 20-6605 (KM)(ESK), 2020
WL 4671091, at *1, *9 (D.N.J. Aug. 12, 2020) (finding the failure to “observe a wide range of
appropriate safety precautions” “would not be preempted by the PREP Act, which is designed to
protect those who employ countermeasures, not those who decline to employ them.”); Jackson v.
Big Blue Healthcare, Inc., No. 2:20-CV-2259-HLT-JPO, 2020 WL 4815099, at *1, *8 (D. Kan.
Aug. 19, 2020) (holding the PREP Act does not apply to “the non-administration or non-use of
covered countermeasures” and concluding that the PREP Act did not apply to plaintiff’s claims
because “[d]efendants fail[ed] to point to any claim in the complaint where Plaintiff alleges that
the administration or use of any of these things [covered countermeasures] caused the decedent's
death.”); Sherod v. Comprehensive Healthcare Mgmt. Servs., LLC, No. 20CV1198, 2020 WL
6140474, at *7 (W.D. Pa. Oct. 16, 2020) (same); Martin v. Serrano Post Acute LLC, No. CV 20-
5937 DSF (SKX), 2020 WL 5422949, at *2 (C.D. Cal. Sept. 10, 2020) (finding the question of
whether federal courts have exclusive jurisdiction under the PREP Act “largely irrelevant”
“because none of the claims in the complaint, on its face, are brought under that Act”); Gunter v.
CCRC OPCO-Freedom Square, LLC, No. 8:20-cv-1546-T-36TGW, 2020 U.S. Dist. LEXIS
201622, at *15 (M.D. Fl. Oct. 29, 2020) (finding the PREP ACT did not provide a basis for

11 – OPINION & ORDER
        Case 3:20-cv-01325-HZ          Document 13       Filed 12/28/20      Page 12 of 13




held that even where a state law claim implicates covered countermeasures the PREP Act does

not apply without a causal connection to those covered countermeasures.6 These cases suggest

the PREP Act does not “wholly[] displace” state law negligence claims that implicate healthcare

entities and COVID-19. Beneficial Nat'l Bank, 539 U.S. at 8.

       Additionally, the PREP Act does not provide a substitute cause of action for Plaintiff’s

claims. Instead, when applicable, the PREP Act provides immunity to defendants on state law

negligence claims. State law may be completely preempted when “it has been replaced by

federal law—but this happens because federal law takes over all similar claims, not because

there is a preemption defense.” Lehmann v. Brown, 230 F.3d 916, 919–20 (7th Cir. 2000).7 As

the Central District of California found when analyzing a similar PREP Act case, “immunity

against state law or preemption of state law is not the equivalent of complete preemption and

does not provide removal jurisdiction.” Martin v. Serrano Post Acute LLC, No. CV 20-5937 DSF




federal question jurisdiction because plaintiff did “not assert any theory of liability that is in any
way related to the Defendants’ ‘physical provision’ of any ‘countermeasure’”).
6
  See Haro v. Kaiser Found. Hosps., No. CV 20-6006-GW-JCX, 2020 WL 5291014, at *3 (C.D.
Cal. Sept. 3, 2020) (finding the PREP Act does not completely preempt a wage and hour claim
where the allegations were not causally connected to the employer’s use of covered
countermeasures but to the employer’s requirement that employees arrive at work fifteen minutes
in advance of their shift start times to begin screenings that involved possible covered
countermeasures).
7
  At least one court has found that federal preemption applies to the PREP Act. Parker v. St.
Lawrence Cty. Pub. Health Dep't, 102 A.D.3d 140, 954 N.Y.S.2d 259 (2012) (finding “[t]he
breadth of the PREP Act's express preemption clause and the sweeping language of the statute's
immunity provision (42 USC § 247d-6d) indicated that Congress intended to preempt all state
law tort claims arising from the administration of covered countermeasures”). However, federal
preemption is a question and analysis entirely distinct from the doctrine of complete preemption.
Indeed, a federal preemption defense is not a legitimate basis for removal whereas a finding of
complete preemption entitles a defendant to removal. See Caterpillar Inc., 482 U.S. at 393
(finding that “a case may not be removed to federal court on the basis of a federal defense,
including the defense of pre-emption, even if the defense is anticipated in the plaintiff's
complaint.”); see also 14C Wright and Miller, Fed. Prac. and Proc. Civ. § 3722.2 (Rev. 4th ed.)
(discussing the unique contours of complete preemption compared to “ordinary’ preemption”).

12 – OPINION & ORDER
        Case 3:20-cv-01325-HZ         Document 13       Filed 12/28/20     Page 13 of 13




(SKX), 2020 WL 5422949, at *2 (C.D. Cal. Sept. 10, 2020). Here, in addition to providing

immunity, the PREP Act only supplies a limited cause of action for willful misconduct. This

narrow path is not a substitute for Plaintiff’s state law negligence claims and does not warrant a

finding that the limited exception of complete preemption applies to the PREP Act.

                                         CONCLUSION

       The Court GRANTS Plaintiff's Motion to Remand to State Court [6] and DENIES as

moot Defendant's Motion to Dismiss for Failure to State a Claim [4]. This case is REMANDED

to the Multnomah County Circuit Court.

       IT IS SO ORDERED.



              ___________________
       DATED:_______________________
               December 27, 2020




                                                      ,Al/JAiVO ~ ~
                                                     MARCO A. HERNÁNDEZ\
                                                     United States District Judge




13 – OPINION & ORDER
